PER CURIAM.
We affirm the revocations of appellant’s community control and adjudications of delinquency in these appeals in which the public defender filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We write only to correct an apparent scrivener’s errors in the written disposition orders to reflect that appellant’s terms of commitment are for indeterminate terms not to exceed his nineteenth birthday or the maximum allowed by law, whichever occurs first. See M.C.P. v. State, 732 So.2d 339, 340 (Fla. 1st DCA 1998).
BARFIELD, WOLF and LEWIS, JJ., concur.